—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Gigante, J.), entered November 9, 2001, which, upon a jury verdict, is in favor of the defendants and against him dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, it was proper for the trial court to instruct the jury on the emergency doctrine (see Kuci v Manhattan & Bronx Surface Tr. Operating Auth., 88 NY2d 923, 924; Rivera v New York City Tr. Auth., 77 NY2d 322, 327; cf. Caristo v Sanzone, 96 NY2d 172, 175). The defendant driver testified that he was driving a vehicle leased from *649the defendant Ford Motor Credit Co. on the Belt Parkway at approximately 15 miles per hour at a distance of IV2 car lengths, or 25 to 30 feet, from the vehicle in front of his. The plaintiff then pulled in front of his vehicle so closely that the defendant driver could not see the plaintiff’s rear bumper. Before the defendant could create a safe distance between his car and the plaintiff’s, the plaintiff stopped short in traffic, and the defendant collided with the plaintiff after hitting the brakes. These facts presented an emergency situation not of the defendant’s making sufficient to charge the jury with the emergency doctrine (see Kuci v Manhattan & Bronx Surface Tr. Operating Auth., supra; Barath v Marron, 255 AD2d 280, 281), and it was for the jury to determine the reasonableness of the defendant’s conduct in the face of the emergency (see Kuci v Manhattan & Bronx Surface Tr. Operating Auth., supra; Rivera v New York City Tr. Auth., supra). Ritter, J.P., Gold-stein, Crane and Mastro, JJ., concur.